Exhibit 10.41
AGREEMENT RESPECTING NONCOMPETITION,
NONSOLICITATION AND CONFIDENTIALITY
     This AGREEMENT RESPECTING NONCOMPETITION, NONSOLICITATION AND
CONFIDENTIALITY (this “Agreement”) is entered into this ___day of
                     200_, by and between                      (“Employee”) and
NeuStar, Inc. (together with its affiliates and successors, “NeuStar”)
(hereinafter collectively referred to as “the Parties”).
     WHEREAS, Employee is employed by NeuStar;
     NOW, THEREFORE, in consideration of                     , and the mutual
covenants described below, the Parties agree as follows:
     1. Noncompetition. Employee acknowledges that his or her employment with
NeuStar has created a relationship of confidence and trust between Employee and
NeuStar. During the term of Employee’s employment, Employee has obtained
Confidential Information (within the meaning of Paragraph 3) with regard to
NeuStar, its officers, directors and employees and/or its clients, customers and
vendors and has obtained contacts, training and experience. Employee
acknowledges and agrees that there is a substantial probability that such
Confidential Information, contacts, training and experience could be used to the
substantial advantage of a competitor of NeuStar and/or to NeuStar’s substantial
detriment. Therefore, in consideration for                     , Employee agrees
that prior to 18 months from the date his or her employment is terminated or
otherwise ceases, with respect to any state or country in which NeuStar engaged
in business during Employee’s employment term, Employee shall not participate or
engage, directly or indirectly, for himself or herself or on behalf of or in
conjunction with any person, partnership, corporation, or other entity, whether
as an employee, agent, officer, director, shareholder, partner, joint venturer,
investor or otherwise, in any business competitive with a business undertaken by
NeuStar or by Employee at any time during Employee’s employment term. For
purposes of this paragraph, such business shall include but not be limited to
the activities of numbering, number management, internet domains, web
performance and network monitoring, communication registries, and infrastructure
services relating to mobile data and messaging.
     Nowithstanding the foregoing, nothing herein shall prohibit Employee from
being employed by, or holding a passive or indirect equity ownership in, any
person or entity that has operations that compete with NeuStar so long as
Employee does not personally participate in the management of, or provide
strategic advice to, the operations of such person or entity that compete with
NeuStar.
     2. Nonsolicitation. Employee agrees that during his or her employment with
NeuStar and for 18 months thereafter, Employee shall not engage in Solicitation,
whether for Employee’s own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than
NeuStar). “Solicitation” means any of the following, or an attempt to do any of
the following: (i) recruiting, soliciting or inducing any non-clerical employee
or consultant of NeuStar (including, but not limited to, any independent sales
representative or organization) to terminate his or her employment with, or
otherwise cease or reduce his or her relationship with, NeuStar; (ii) hiring or
assisting another person or entity to hire any non-clerical employee or
consultant of NeuStar or any person who within 12 months before was such a
person; or (iii) soliciting or inducing any person or entity (including any
person who within the preceding 12 months was a customer or client of NeuStar)
to terminate, suspend, reduce, or diminish in any way its relationship with or
prospective relationship with NeuStar. The placement of general classified or
“help wanted” advertisements and/or general solicitations to the public at large
shall not constitute a violation of this Paragraph 2 unless Employee’s name is
contained in such advertisements or solicitations.

1



--------------------------------------------------------------------------------



 



     3. Confidentiality. Employee agrees not to disclose to any person or entity
or use, at any time (except as may be required by law or legal process),
Confidential Information. “Confidential Information” means any information not
in the public domain or generally known in the industry, in any form, acquired
by Employee while employed by NeuStar or any predecessor to NeuStar’s business
or, if acquired following the employment term, such information which, to
Employee’s knowledge, has been acquired, directly or indirectly, from any person
or entity owing a duty of confidentiality to NeuStar (or to which NeuStar owes a
duty of confidentiality), including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, price lists, financial or other data
(including the revenues, costs or profits associated with any of NeuStar’s
products or services), business plans, code books, invoices and other financial
statements, computer programs, software systems, databases, discs and printouts,
plans (business, technical or otherwise), customer and industry lists,
correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of
NeuStar. All of such information, in any form, and copies and extracts thereof,
are and shall remain the sole and exclusive property of NeuStar, and upon the
resignation of Employee’s employment with NeuStar, Employee shall return to
NeuStar the originals and all copies of any such information provided to or
acquired by Employee in connection with the performance of his or her duties for
NeuStar, and shall return to NeuStar all files, correspondence and other
communications received, maintained or originated by Employee during the course
of his or her employment.
     4. Nondisparagement. Employee agrees not to issue or communicate, directly
or indirectly, any public statement (or statement likely to become public) that
disparages, denigrates, maligns or impugns NeuStar or its officers, directors,
employees, products or services, except truthful responses to legal process or
governmental inquiry or by Employee in carrying out his or her duties while
employed by NeuStar.
     5. Consideration. Employee acknowledges and agrees that the covenants
provided for in this Agreement, including the term of the restricted period, the
range of activities and the geographic area encompassed in such covenants, are
reasonable and necessary in order to protect NeuStar in the conduct of its
business and the utilization of its assets. Employee agrees that the
prohibitions and restrictions in this Agreement will not prevent Employee from
earning a livelihood after the termination of his or her employment. Employee
further agrees that ___are in consideration of his or her entering into this
Agreement.
     6. Interpretation. If any restriction with regard to this Agreement is
found by a court of competent jurisdiction to be invalid or unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be deemed amended to
extend over the maximum period of time, range of activities and/or geographic
area to which it may be enforceable.

2



--------------------------------------------------------------------------------



 



     7. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     8. Waiver of Rights. No delay or omission by NeuStar in exercising any
right under this Agreement will operate as a waiver of that or any other right.
A waiver or consent given by NeuStar on any one occasion is effective only in
that instance and will not be construed as a bar to, or waiver of, any right on
any other occasion.
     9. Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of NeuStar and are
considered by Employee to be reasonable for such purpose. Employee agrees that
any breach or threatened breach of this Agreement is likely to cause NeuStar
substantial and irreparable damage and therefore, in the event of any such
breach or threatened breach, Employee agrees that NeuStar, in addition to such
other remedies which may be available, shall be entitled to specific performance
and other injunctive relief. In addition, Employee acknowledges that NeuStar
may, in its sole discretion, upon or after termination of Employee’s employment
with NeuStar, notify any future employer of Employee or other person or entity
with which Employee has dealings of his or her obligations under this Agreement.
     10. Stay of Time. In the event that Employee violates Paragraph 1 or 2 of
this Agreement, the running of the time period of such provision so violated
shall be automatically suspended on the date of such violation and shall resume
on the date such violation permanently ceases.
     11. Assignability. NeuStar may assign this Agreement to any of its
affiliates or any other company or entity that acquires (whether by purchase,
merger, consolidation or otherwise) all or substantially all of the business
and/or assets of NeuStar; provided, however, that in the event of such an
acquisition, the restrictions in Paragraph 1 of this Agreement shall apply only
to participation in a business competitive with a business undertaken by NeuStar
or by Employee during Employee’s employment term up to the date of such
acquisition.
     12. Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed by and
delivered on behalf of Employee and NeuStar.
     13. Governing Law. The parties agree that this Agreement, and all rights
and obligations hereunder, shall be deemed to have been made in the Commonwealth
of Virginia, shall take effect as an instrument under seal within Virginia, and
shall be governed by and construed in accordance with Virginia law, without
giving effect to conflict of law principles. Any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
formation or breach, shall be commenced in Virginia in state or federal court,
and venue for such actions shall lie exclusively in Virginia. Employee and
NeuStar consent to the jurisdiction of such a court.

3



--------------------------------------------------------------------------------



 



     14. Signature in Counterparts. This Agreement may be signed in
counterparts.
     15. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS CAREFULLY READ THIS AGREEMENT
AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the Parties to this Agreement Respecting
Noncompetition, Nonsolicitation and Confidentiality have executed this
instrument on the date(s) set forth below.
     EMPLOYEE

                     
 
          Date:                          
 
  Name:                
 
                        NEUSTAR, INC.            
 
                   
 
  By:       Date:        
 
                   
 
  Name:                
 
  Title:                

4